                   Case 2:18-cv-01543-RAJ Document 50 Filed 12/07/18 Page 1 of 3




 1                                                           THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                       2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                       DECLARATION OF JERRY A.
     v.                                                  RIEDINGER IN SUPPORT OF
21
22                                                       DEFENDANTS MITSUBISHI AIRCRAFT
23   MITSUBISHI AIRCRAFT                                 CORPORATION AMERICA, INC.’S
24   CORPORATION, MITSUBISHI                             POSITION ON SCHEDULING MATTERS
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,
27
28
29
                               Defendants.
30
31
32
                        Jerry A. Riedinger declares:
33                 1.   I am a partner in the law firm of Perkins Coie LLP and counsel for Defendant
34
35   Mitsubishi Aircraft Corporation America, Inc. (“Mitsubishi Aircraft America”) in this action. I
36
37   am lead counsel for Mitsubishi Aircraft America in this case. I have personal knowledge of the
38
39   matters herein.
40
41                 2.   I received today an email this afternoon from John Denkenberger, counsel for
42
43   Bombardier Inc. (“Bombardier”). The email confirmed that Bombardier would narrow the
44
45   injunction sought in Bombardier’s Motion for a Preliminary Injunction, an issue that Bombardier
46
47   has been considering for weeks. Bombardier has not yet served a copy of the narrower Proposed
48
49   Order on the parties. A true and correct copy of the email is attached as Exhibit A. Perkins Coie LLP
50
51                                                                                    1201 Third Avenue, Suite 4900
     DECLARATION OF JERRY A. RIEDINGER IN SUPPORT                                       Seattle, WA 98101-3099
     OF DEFENDANTS MITSUBISHI AIRCRAFT                                                    Phone: 206.359.8000
                                                                                           Fax: 206.359.9000
     CORPORATION AMERICA, INC.’S POSITION ON
     SCHEDULING MATTERS (NO. 18-CV-1543 RAJ) – 1
     142365039.3
                   Case 2:18-cv-01543-RAJ Document 50 Filed 12/07/18 Page 2 of 3




 1                 3.   The parties have negotiated an Interim Confidential Agreement that governs the
 2
 3   production and distribution of the eleven documents that Bombardier relies on in support of its
 4
 5   Motion for Preliminary Injunction. The eleven documents are identified by Bombardier as
 6
 7   Exhibits A-J to the Burns declaration (Dkt. 5) and Exhibit A to the Tidd Declaration (Dkt. 7).
 8
 9   Bombardier moved to file those eleven exhibits under seal (Dkt. 6, 8). That motion is pending
10
11   (Dkt. 3). A true and correct copy of the Interim Confidentiality Agreement is attached as Exhibit
12
13   B.
14
15
16            I declare under penalty of perjury under the laws of the United States
17            that the foregoing is true and correct
18
19
20
21            Executed this 7th day of December 2018.
22
23
24
25                                                          _s/Jerry A. Riedinger__________________
26
27
                                                            Jerry A. Riedinger
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50                                                                            Perkins Coie LLP
51   DECLARATION OF JERRY A. RIEDINGER IN
                                                                         1201 Third Avenue, Suite 4900
     SUPPORT OF DEFENDANTS MITSUBISHI                                      Seattle, WA 98101-3099
     AIRCRAFT CORPORATION AMERICA,                                           Phone: 206.359.8000
     INC’S POSITION ON SCHEDULING                                             Fax: 206.359.9000
     MATTERS (NO. 18-CV-1543 RAJ) – 2
     142365039.3
                   Case 2:18-cv-01543-RAJ Document 50 Filed 12/07/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on December 7, 2018, I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 7th day of December 2018.
11                                                       s/Mary Z. Gaston
12                                                       Mary Z. Gaston, WSBA No. 27258
13                                                       Perkins Coie LLP
14                                                       1201 Third Avenue, Suite 4900
15                                                       Seattle, WA 98101-3099
16                                                       Telephone: 206.359.8000
17                                                       Facsimile: 206.359.9000
18                                                       E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50                                                                                          Perkins Coie LLP
51                                                                                     1201 Third Avenue, Suite 4900
                                                                                         Seattle, WA 98101-3099
                                                                                           Phone: 206.359.8000
     CERTIFICATE OF SERVICE                                                                 Fax: 206.359.9000
     (NO. 18-CV-1543 RAJ) – 1

     142365039.3
